

Exhibit 10.2
FOURTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of July 31, 2018, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time (each a “Lender”
and collectively, the “Lenders”) including Oxford in its capacity as a Lender
and CONFORMIS, INC., a Delaware corporation (“Conformis”) and IMATX, INC., a
California corporation (“ImaTx” and individually, collectively, jointly and
severally with Conformis, “Existing Borrower”) and CONFORMIS CARES LLC, a
Delaware limited liability company (“New Borrower” and together with Existing
Borrower, individually, collectively, jointly and severally, “Borrower”), each
with offices located at 600 Technology Park Drive, Billerica, Massachusetts
01821.
RECITALS
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of January 6, 2017 (as amended from time to time,
including by that certain First Amendment to Loan and Security Agreement dated
as of March 9, 2017, that certain Second Amendment to Loan and Security
Agreement dated as of June 30, 2017 and that certain Third Amendment to Loan and
Security Agreement dated as of December 18, 2017, the “Loan Agreement”).
B.    Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Collateral Agent and Lenders (i) add New
Borrower as a “Borrower” under the Loan Agreement; (ii) modify the Collateral;
(iii) modify the Financial Covenants; and (iv) make certain other revisions to
the Loan Agreement as more fully set forth herein.
D.    Collateral Agent and Lenders have agreed to make such modifications, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Joinder.
2.1    New Borrower. New Borrower hereby is added as a “Borrower” under the Loan
Agreement. All references in the Agreement to “Borrower” shall hereafter mean
and include the Existing Borrower and New Borrower individually and
collectively, jointly and severally; and New Borrower shall hereafter have all
rights, duties and obligations of “Borrower” thereunder.
2.2    Joinder to Loan Agreement. New Borrower hereby joins the Loan Agreement
and each of the Loan Documents, and agrees to comply with and be bound by all of
the terms, conditions and covenants of the Loan Agreement and Loan Documents, as
if it were originally named a “Borrower” therein. Without limiting the
generality of the preceding sentence, New Borrower agrees that it will be
jointly and severally liable, together with


1
WEST\282289932.8

--------------------------------------------------------------------------------




Existing Borrower, for the payment and performance of all obligations and
liabilities of Borrower under the Loan Agreement, including, without limitation,
the Obligations. Each Borrower may, acting singly, request Credit Extensions
pursuant to the Loan Agreement. Each Borrower hereby appoints the other as agent
for the other for all purposes hereunder, including with respect to requesting
Credit Extensions pursuant to the Loan Agreement. Each Borrower hereunder shall
be obligated to repay all Credit Extensions made pursuant to the Loan Agreement,
regardless of which Borrower actually receives said Credit Extension, as if each
Borrower hereunder directly received all Credit Extensions.
2.3    Subrogation and Similar Rights. Each Borrower waives (a) any suretyship
defenses available to it under the Code or any other applicable law, and (b) any
right to require Collateral Agent or any Lender to: (i) proceed against any
Borrower or any other person; (ii) proceed against or exhaust any security; or
(iii) pursue any other remedy. Collateral Agent and or any Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability. Notwithstanding any other provision
of this Amendment, the Loan Agreement, the Loan Documents or any other related
documents, each Borrower irrevocably waives, until the payment in full of all
Obligations, all rights that it may have at law or in equity (including, without
limitation, any law subrogating Borrower to the rights of Collateral Agent and
the Lenders under this Amendment and the Loan Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by Borrower with respect to the Obligations in
connection with this Amendment, the Loan Agreement or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by Borrower with respect to the
Obligations in connection with this Amendment, the Loan Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section shall be null and void. If any payment
is made to a Borrower in contravention of this Section, such Borrower shall hold
such payment in trust for Collateral Agent and the Lenders and such payment
shall be promptly delivered to Collateral Agent for application to the
Obligations, whether matured or unmatured.
2.4    Grant of Security Interest. New Borrower hereby grants Collateral Agent,
for the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof. New Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral, subject only
to Permitted Liens that are permitted by the terms of the Loan Agreement to have
priority to Collateral Agent’s Lien. New Borrower hereby authorizes Collateral
Agent to file financing statements or take any other action required to perfect
Collateral Agent’s security interests in the Collateral, without notice to New
Borrower, with all appropriate jurisdictions to perfect or protect Collateral
Agent’s interest or rights under the Loan Documents, including a notice that any
disposition of the Collateral, except to the extent permitted by the terms of
the Loan Agreement, by New Borrower, or any other Person, shall be deemed to
violate the rights of Collateral Agent under the Code.
2.5    Representations and Warranties. New Borrower hereby represents and
warrants to Collateral Agent and each Lender that all representations and
warranties in the Loan Documents made on the part of Existing Borrower are true
and correct on the date hereof with respect to New Borrower (except to the
extent such representations and warranties relate to a specific prior date),
with the same force and effect as if New Borrower were named as “Borrower” in
the Loan Documents in addition to Existing Borrower.
3.    Amendments to Loan Agreement.
3.1    Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:
“Fourth Amendment Effective Date” means July 31, 2018.


2
WEST\282289932.8

--------------------------------------------------------------------------------




“IP Agreements” means those certain Intellectual Property Security Agreements
entered into by and between each Borrower and Collateral Agent dated as of the
Fourth Amendment Effective Date, as such agreements may be amended from time to
time.
“Lawsuit” is defined in Section 5.2(d).
“Loan Documents” are, collectively, this Agreement, the Perfection Certificates,
each Compliance Certificate, the IP Agreements, the UK Share Charge Documents,
German Share Pledge Documents, each Disbursement Letter, the Post Closing
Letter, the Success Fee Agreement, any subordination agreements, any note, or
notes or guaranties executed by Borrower or any other Person, and any other
present or future agreement entered into by Borrower, any Guarantor or any other
Person for the benefit of the Lenders and Collateral Agent in connection with
this Agreement; all as amended, restated, or otherwise modified.
“Success Fee Agreement” means that certain Success Fee Agreement, dated as of
the Effective Date, by and among Borrower, the Collateral Agent and Lenders.
3.2    Section 13.1 (Definitions). Clause (f) of the definition of “Permitted
Investments” is hereby amended by deleting “and” before “(iv)” and adding the
following before “;” at the end thereof: “, and (v) by a Borrower in any other
Borrower;”.
3.3    Section 13.1 (Definitions). Clause (i) of the definition of “Permitted
Investments” is hereby amended by replacing the reference to “this paragraph
(h)” with “this paragraph (i)”.
3.4    Section 5.2 (Collateral). Section 5.2(d) of the Loan Agreement hereby is
amended and restated in its entirety as follows:
“(d)     Borrower and each of its Subsidiaries is the sole owner of the
Intellectual Property each respectively purports to own, free and clear of all
Liens other than Permitted Liens. (i) Except with respect to certain patents as
set forth on Annex I being challenged by Smith & Nephew, Inc. in Conformis, Inc.
v. Smith & Nephew, Inc. in the United States District Court for the District of
Massachusetts Eastern Division (Civil Action No. 1:16-cv-10420-IT) and in
proceedings initiated by Smith & Nephew at the US Patent and Trademark Office
(the “Lawsuit”), each of Borrower’s and its Subsidiaries’ Patents is valid and
enforceable and no part of Borrower’s or its Subsidiaries’ Intellectual Property
has been judged invalid or unenforceable, in whole or in part, and (ii) to the
best of Borrower’s knowledge, except with respect to claims asserted against
Borrower by Smith & Nephew, Inc. as counter-plaintiff in the Lawsuit with
respect to Intellectual Property owned by Smith & Nephew, Inc., no claim has
been made that any part of the Intellectual Property or any practice by Borrower
or its Subsidiaries violates the rights of any third party except to the extent
such claim could not reasonably be expected to have a Material Adverse Change.
Except as noted on the Perfection Certificates, as of the Effective Date,
neither Borrower nor any of its Subsidiaries is a party to, nor is bound by, any
material license or other material agreement with respect to which Borrower or
such Subsidiary is the licensee that (i) prohibits or otherwise restricts
Borrower or its Subsidiaries from granting a security interest in Borrower’s or
such Subsidiaries’ interest in such material license or material agreement or
any other property, or (ii) for which a default under or termination of could
reasonably be expected to interfere with Collateral Agent’s or any Lender’s
right to sell any Collateral. Borrower shall provide written notice to
Collateral Agent and each Lender within ten (10) Business Days of Borrower or
any of its Subsidiaries entering into or becoming bound by any material license
or agreement with respect to which Borrower or any Subsidiary is the licensee of
Intellectual Property (other than over‑the‑counter software that is commercially
available to the public).”
3.5    Section 6.2 (Financial Statements, Reports, Certificates). Section
6.2(a)(viii) of the Loan Agreement hereby is amended and restated in its
entirety as follows:


3
WEST\282289932.8

--------------------------------------------------------------------------------




“(viii)    (A) prompt notice of the registration with the United States
Copyright Office of any copyright, including any subsequent ownership right of
Borrower or any of its Subsidiaries in or to any such registered copyright, (B)
together with each Compliance Certificate for each fiscal quarter, notice of any
new copyright, patent, trademark, and (C) prompt notice of any event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property;”
3.6    Section 6.8 (Financial Covenant). Section 6.8 of the Loan Agreement
hereby is amended and restated in its entirety as follows:
“6.8    Financial Covenants.
(a)    Minimum Product Revenue. Borrower shall achieve trailing six (6) month
Product Revenue, to be tested as of the last day of the applicable month, on a
consolidated basis with respect to Borrower and its Subsidiaries, of not less
than the amounts set forth below for each respective testing date:
Testing Date
Minimum Product Revenue
June 30, 2018
$35,000,000.00
July 31, 2018
$35,000,000.00
August 31, 2018
$35,000,000.00
September 30, 2018
$35,000,000.00
October 31, 2018
$35,000,000.00
November 30, 2018
$35,000,000.00
December 31, 2018
$35,000,000.00
January 31, 2019
$43,043,093.00
February 28, 2019
$42,115,776.00
March 31, 2019
$42,402,051.00
April 30, 2019
$41,308,131.00
May 31, 2019
$39,468,262.00
June 30, 2019
$38,960,063.00
July 31, 2019
$37,385,167.00
August 31, 2019
$38,659,698.00
September 30, 2019
$38,684,227.00
October 31, 2019
$40,168,982.00
November 30, 2019
$42,398,444.00
December 31, 2019
$43,234,496.00



New minimum Product Revenue levels with respect to the fiscal year commencing
January 1, 2020 and each fiscal year thereafter shall be established by the
mutual agreement of Borrower, Collateral Agent and Lenders based on Product
Revenue projections delivered by Borrower to Collateral Agent and the Lenders no
later than November 30, 2019 with respect to the fiscal year commencing January
1, 2020 and November 30 for each subsequent fiscal year and pursuant to an


4
WEST\282289932.8

--------------------------------------------------------------------------------




amendment to this Agreement which Borrower hereby agrees to execute no later
than December 31, 2019 with respect to the fiscal year commencing January 1,
2020 and December 31 for each subsequent fiscal year; provided that (a) any
agreement by the Collateral Agent and the Lenders to establish new minimum
Product Revenue levels shall be conditioned on receipt of revenue projections
that are acceptable to Collateral Agent and Lenders in their sole discretion;
and (b) if Borrower, Collateral Agent and Lenders do not execute an amendment to
establish new minimum Product Revenue levels by December 31 of the applicable
fiscal year, then (i) on or before February 28 of the following fiscal year,
Borrower shall deliver to Collateral Agent and Lenders an executed term sheet,
satisfactory to Collateral Agent and Lenders in their sole discretion, for a new
credit facility for Borrower, the proceeds of which will be used to repay the
Obligations (other than inchoate indemnity obligations and other obligations
that are stated to survive the termination of the Agreement) in full in cash
(the “Refinancing Term Sheet Requirement”), and (ii) on or before March 31 of
the following fiscal year, Borrower shall repay the Obligations (other than
inchoate indemnity obligations and other obligations that are stated to survive
the termination of the Agreement) in full in cash with the proceeds from such
new credit facility (the “Payoff Requirement”) and it shall be an immediate
Event of Default if Borrower does not satisfy either the Refinancing Term Sheet
Requirement or the Payoff Requirement by such dates. For illustration purposes
only, if Borrower, Collateral Agent and Lenders do not execute an amendment to
establish new minimum Product Revenue levels by December 31, 2019 for the fiscal
year commencing January 1, 2020, Borrower shall satisfy (i) the Refinancing Term
Sheet Requirement on or before February 28, 2020, and (ii) the Payoff
Requirement on or before March 31, 2020.
(b)    Minimum Cash.    Borrower shall at all times maintain not less than Ten
Million Dollars ($10,000,000.00) in cash in Deposit Accounts subject to Control
Agreements in favor of Collateral Agent.”
3.7    Section 6.9 (Protection of Intellectual Property Rights). Section 6.9 of
the Loan Agreement hereby is amended and restated in its entirety as follows:
“6.9    Protection of Intellectual Property Rights. Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent. If Borrower or any of its Subsidiaries that is a
co-Borrower or Guarantor under this Agreement (i) obtains any patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing, whether as owner, licensee or
otherwise, or (ii) applies for any patent or the registration of any trademark
or servicemark, then together with each Compliance Certificate for each quarter
of Borrower, Borrower or such Subsidiary shall provide written notice thereof to
Collateral Agent and shall execute such intellectual property security
agreements and other documents and take such other actions as Collateral Agent
shall reasonably request in its good faith business judgment to perfect and
maintain a first priority perfected security interest in favor of Collateral
Agent, for the ratable benefit of the Lenders, in such property. If Borrower or
any of its Subsidiaries that is a co-Borrower or a Guarantor under this
Agreement decides to register any copyrights or mask works in the United States
Copyright Office, Borrower or such Subsidiary shall: (x) provide Collateral
Agent with at least fifteen (15) days prior written notice of Borrower’s or such
Subsidiary’s intent to register such copyrights or mask works together with a
copy of the application it intends to file with the United States Copyright
Office (excluding exhibits thereto); (y) execute an intellectual property
security agreement and such other documents and take such other actions as
Collateral Agent may reasonably request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Collateral Agent, for the ratable benefit of the Lenders, in the copyrights or
mask works intended to be registered with the United States Copyright Office;
and (z) and hereby does authorize the Collateral Agent to record such
intellectual property security agreement


5
WEST\282289932.8

--------------------------------------------------------------------------------




with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
For the sake of clarity, Collateral Agent’s rights to take actions to perfect
and maintain a perfected security interest in favor of Collateral Agent, shall
include any actions Collateral Agent deems necessary in its sole discretion to
take, at Borrower’s expense, as the result of any discrepancies between the
catalogue of patents, registered trademarks or servicemarks, registered
copyrights, registered mask works, or any pending applications for any of the
foregoing, whether maintained by Borrower as owner, licensee or otherwise, (i)
as provided by Borrower and (ii) as discovered through independent searches by
Collateral Agent.”
3.8    Section 7.7 (Distributions; Investments). The second parenthetical in
Section 7.7 of the Loan Agreement hereby is amended by deleting the “and”
appearing immediately prior to clause (ii) and replacing it with “,” and adding
the following text immediately before the words “or (b)”: “and, (iii) dividends,
distributions or payments to a Borrower”.
3.9    Section 8.2(a) (Covenant Defaults). Section 8.2(a) of the Loan Agreement
hereby is amended by changing the title of Section 6.8 referenced therein to
“(Financial Covenants)”.
3.10    Section 10 (Notices). (a) Section 10 of the Loan Agreement hereby is
amended by replacing the notice address for Borrower (but not counsel to
Borrower) with the following:
“CONFORMIS, INC.
600 Technology Park Drive
Billerica, MA 01821
Attn: Chief Financial Officer
Fax: (781) 345-0147
Email: paul.weiner@conformis.com”
(b)    Section 10 of the Loan Agreement hereby is amended by replacing the
notice address for DLA Piper LLP (US) with the following:
“DLA Piper LLP (US)
500 8th Street, NW
Washington, DC 20004
Attn: Eric Eisenberg
Fax: (202) 799-5211
Email: eric.eisenberg@dlapiper.com”


3.11    Section 12.15 (Borrower Liability). The first sentence of Section 12.15
of the Loan Agreement hereby is amended and restated as follows: “Each Borrower
may, acting singly, request Credit Extensions hereunder.”
3.12    General. Each reference to the phrase “[n]either Borrower” in the Loan
Agreement hereby is replaced with “[n]o Borrower.”
3.13    Exhibit A (Description of Collateral) to the Loan Agreement is hereby
replaced with Exhibit A attached hereto.
3.14    Exhibit C (Compliance Certificate) to the Loan Agreement is hereby
replaced with Exhibit C attached hereto.
4.    Limitation of Amendment.
4.1    The amendments set forth in Section 3 above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy


6
WEST\282289932.8

--------------------------------------------------------------------------------




which Collateral Agent or any Lender may now have or may have in the future
under or in connection with any Loan Document.
4.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
5.    Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
5.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects as of such date), and (b) no Event of
Default has occurred and is continuing;
5.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
5.3    The organizational documents of Borrower delivered to Collateral Agent
and Lenders on the date hereof remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;
5.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
5.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any material Requirement
of Law or regulation binding on or affecting Borrower, (b) any material
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
5.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower; and
5.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Collateral Agent and Lender of (a) this Amendment by
each party hereto, (b) the IP Agreements by each party hereto, (c) the Success
Fee Agreement by each party hereto, (d) the Corporate Borrowing Certificates
attached hereto, (e) a Perfection Certificate for New Borrower, (f) Amended and
Restated Secured Promissory Notes (Term A Loan) by each Borrower, substantially
in the form of Annex II attached hereto, and (g) Amended and Restated Secured
Promissory Notes (Term B Loan) by each Borrower, substantially in the form of
Annex III attached hereto, (ii) the filing of a UCC-3 Financing Statement
Amendment for each Existing Borrower to amend the description of the Collateral
and the address for such Borrower, (iii) the filing of a UCC-1 Financing
Statement with the Secretary of State of the State of Delaware that identifies
New Borrower as a Debtor, (iv) the good standing certificate for New Borrower
certified by the Secretary


7
WEST\282289932.8

--------------------------------------------------------------------------------




of State of the State of Delaware, and (v) Borrower’s payment of all Lenders’
Expenses incurred through the date of this Amendment.
[Balance of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
 
CONFORMIS, INC.
 
 
By
/s/Mark Augusti
Name:
Mark Augusti
Title:
CEO
 
 
IMATX, INC.
 
 
By
/s/Mark Augusti
Name:
Mark Augusti
Title:
CEO
 
 
CONFORMIS CARES LLC
 
 
By
/s/Mark Augusti
Name:
Mark Augusti
Title:
CEO




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
 
 
By
/s/Colette H. Featherly
 
 
Name:
Colette H. Featherly
 
 
Title:
Senior Vice President
 
 










EXHIBIT A

Description of Collateral
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
All goods, Accounts (including health‑care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (including all Intellectual Property),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts and other
Collateral Accounts, all certificates of deposit, fixtures, letters of credit
rights (whether or not the letter of credit is evidenced by a writing),
securities, and all other investment property, supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and
All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
Notwithstanding the foregoing, the Collateral does not include (i) equipment
subject to a Lien described in clause (c) of the definition of Permitted Liens
if the granting of a Lien in such equipment is prohibited by or would constitute
a default under the agreement governing such equipment (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 (or any other Section) of Division 9 of
the Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such equipment or other property shall automatically be subject to
the security interest granted in favor of Collateral Agent and each Lender
hereunder and become part of the Collateral without any action by Borrower,
Collateral Agent or any Lender, (ii) more than sixty five percent (65%) of the
issued and outstanding capital stock, membership units or other securities owned
or held of record by the Borrower (the “Shares”) in each of ConforMIS Europe and
ConforMIS UK, and, in the event Borrower demonstrates to Collateral Agent’s
reasonable satisfaction, that a pledge of more than sixty five percent (65%) of
the Shares of any other Subsidiary which is a Foreign Subsidiary could
reasonably be expected to create a present and existing adverse tax consequence
to Borrower under the U.S. Internal Revenue Code, more than sixty five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower or its Subsidiary in such Foreign
Subsidiary, (iii) any license or contract, in each case if the granting of a
Lien in such license or contract is prohibited by or would constitute a default
under the agreement governing such license or contract (but (A) only to the
extent such prohibition is enforceable under applicable law and (B) other than
to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the
Code); provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral”, (iv) the Lease Deposit Cash Collateral
Accounts, and (v) any intent-to-use trademark at all times prior to the filing
with the United States Patent and Trademark Office of an amendment to the allege
use of such trademark under 15 U.S.C. 1051(c) or the filing of a verified
statement of use of such trademark under 15 U.S.C. 1051(d).

















ANNEX I
Patents
7,534,263
7,981,158
8,062,302
8,377,129
9,055,953
9,295,482
8,657,827
9,216,025
8,551,169


ANNEX II
Amended and Restated Secured Promissory Notes (Term A Loan)
(see attached)
AMENDED AND RESTATED SECURED PROMISSORY NOTE
(Term A Loan)
$5,000,000.00    Dated: July 31, 2018
FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation
(“Conformis”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with Conformis, “Existing
Borrower”) and CONFORMIS CARES LLC, a Delaware limited liability company (“New
Borrower”, and together with Existing Borrower, individually, collectively,
jointly and severally, “Borrower”), each with offices located at 600 Technology
Park Drive, Billerica, Massachusetts 01821, HEREBY PROMISE TO PAY to the order
of OXFORD FINANCE LLC (“Lender”) the principal amount of FIVE MILLION DOLLARS
($5,000,000.00) or such lesser amount as shall equal the outstanding principal
balance of the Term A Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term A Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated January 6,
2017 by and among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and
the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Term Loan Maturity Date as set forth
in the Loan Agreement. Any capitalized term not otherwise defined herein shall
have the meaning attributed to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.2(c) and
Section 2.1.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
This Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note in the original principal amount
of FIVE MILLION DOLLARS ($5,000,000.00) issued on January 6, 2017 by Existing
Borrower in favor of Lender.
[Balance of Page Intentionally Left Blank]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
IMATX, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
CONFORMIS CARES LLC
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 




LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



AMENDED AND RESTATED SECURED PROMISSORY NOTE
(Term A Loan)
$5,000,000.00    Dated: July 31, 2018
FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation
(“Conformis”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with Conformis, “Existing
Borrower”) and CONFORMIS CARES LLC, a Delaware limited liability company (“New
Borrower”, and together with Existing Borrower, individually, collectively,
jointly and severally, “Borrower”), each with offices located at 600 Technology
Park Drive, Billerica, Massachusetts 01821, HEREBY PROMISE TO PAY to the order
of OXFORD FINANCE LLC (“Lender”) the principal amount of FIVE MILLION DOLLARS
($5,000,000.00) or such lesser amount as shall equal the outstanding principal
balance of the Term A Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term A Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated January 6,
2017 by and among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and
the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Term Loan Maturity Date as set forth
in the Loan Agreement. Any capitalized term not otherwise defined herein shall
have the meaning attributed to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.2(c) and
Section 2.1.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
This Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note in the original principal amount
of FIVE MILLION DOLLARS ($5,000,000.00) issued on January 6, 2017 by Existing
Borrower in favor of Lender.
[Balance of Page Intentionally Left Blank]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
IMATX, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
CONFORMIS CARES LLC
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 




LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





AMENDED AND RESTATED SECURED PROMISSORY NOTE
(Term A Loan)
$5,000,000.00    Dated: July 31, 2018
FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation
(“Conformis”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with Conformis, “Existing
Borrower”) and CONFORMIS CARES LLC, a Delaware limited liability company (“New
Borrower”, and together with Existing Borrower, individually, collectively,
jointly and severally, “Borrower”), each with offices located at 600 Technology
Park Drive, Billerica, Massachusetts 01821, HEREBY PROMISE TO PAY to the order
of OXFORD FINANCE LLC (“Lender”) the principal amount of FIVE MILLION DOLLARS
($5,000,000.00) or such lesser amount as shall equal the outstanding principal
balance of the Term A Loan made to Borrower by Lender, plus interest on the
aggregate unpaid principal amount of such Term A Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement dated January 6,
2017 by and among Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and
the other Lenders from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”). If
not sooner paid, the entire principal amount and all accrued and unpaid interest
hereunder shall be due and payable on the Term Loan Maturity Date as set forth
in the Loan Agreement. Any capitalized term not otherwise defined herein shall
have the meaning attributed to such term in the Loan Agreement.
Principal, interest and all other amounts due with respect to the Term A Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term A Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.2(c) and
Section 2.1.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term A Loan, interest on the Term A Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
This Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note in the original principal amount
of FIVE MILLION DOLLARS ($5,000,000.00) issued on January 6, 2017 by Existing
Borrower in favor of Lender.
[Balance of Page Intentionally Left Blank]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
IMATX, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
CONFORMIS CARES LLC
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 




LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





ANNEX III
Amended and Restated Secured Promissory Notes (Term B Loan)
(see attached)
AMENDED AND RESTATED SECURED PROMISSORY NOTE
(Term B Loan)
$11,500,000.00    Dated: July 31, 2018
FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation
(“Conformis”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with Conformis, “Existing
Borrower”) and CONFORMIS CARES LLC, a Delaware limited liability company (“New
Borrower”, and together with Existing Borrower, individually, collectively,
jointly and severally, “Borrower”), each with offices located at 600 Technology
Park Drive, Billerica, Massachusetts 01821, HEREBY PROMISE TO PAY to the order
of OXFORD FINANCE LLC (“Lender”) the principal amount of ELEVEN MILLION FIVE
HUNDRED THOUSAND DOLLARS ($11,500,000.00) or such lesser amount as shall equal
the outstanding principal balance of the Term B Loan made to Borrower by Lender,
plus interest on the aggregate unpaid principal amount of such Term B Loan, at
the rates and in accordance with the terms of the Loan and Security Agreement
dated January 6, 2017 by and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Term Loan
Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.
Principal, interest and all other amounts due with respect to the Term B Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term B Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.2(c) and
Section 2.1.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term B Loan, interest on the Term B Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
This Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note in the original principal amount
of ELEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($11,500,000.00) issued on June
30, 2017 by Existing Borrower in favor of Lender.
[Balance of Page Intentionally Left Blank]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
IMATX, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
CONFORMIS CARES LLC
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 








LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



AMENDED AND RESTATED SECURED PROMISSORY NOTE
(Term B Loan)
$3,500,000.00    Dated: July 31, 2018
FOR VALUE RECEIVED, the undersigned, CONFORMIS, INC., a Delaware corporation
(“Conformis”) and IMATX, INC., a California corporation (“ImaTx” and
individually, collectively, jointly and severally with Conformis, “Existing
Borrower”) and CONFORMIS CARES LLC, a Delaware limited liability company (“New
Borrower”, and together with Existing Borrower, individually, collectively,
jointly and severally, “Borrower”), each with offices located at 600 Technology
Park Drive, Billerica, Massachusetts 01821, HEREBY PROMISE TO PAY to the order
of OXFORD FINANCE LLC (“Lender”) the principal amount of THREE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($3,500,000.00) or such lesser amount as shall equal
the outstanding principal balance of the Term B Loan made to Borrower by Lender,
plus interest on the aggregate unpaid principal amount of such Term B Loan, at
the rates and in accordance with the terms of the Loan and Security Agreement
dated January 6, 2017 by and among Borrower, Lender, Oxford Finance LLC, as
Collateral Agent, and the other Lenders from time to time party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”). If not sooner paid, the entire principal amount and all
accrued and unpaid interest hereunder shall be due and payable on the Term Loan
Maturity Date as set forth in the Loan Agreement. Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.
Principal, interest and all other amounts due with respect to the Term B Loan,
are payable in lawful money of the United States of America to Lender as set
forth in the Loan Agreement and this Amended and Restated Secured Promissory
Note (this “Note”). The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.
The Loan Agreement, among other things, (a) provides for the making of a secured
Term B Loan by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.
This Note may not be prepaid except as set forth in Section 2.1.2(c) and
Section 2.1.2(d) of the Loan Agreement.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term B Loan, interest on the Term B Loan and all other amounts due Lender
under the Loan Agreement is secured under the Loan Agreement.
Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.
Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.
This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.
The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent. Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation. Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.
This Note is intended to and does completely amend and restate, without
novation, that certain Secured Promissory Note in the original principal amount
of THREE MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00) issued on June
30, 2017 by Existing Borrower in favor of Lender.
[Balance of Page Intentionally Left Blank]



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.
 
 
BORROWER:
 
 
 
 
 
CONFORMIS, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
IMATX, INC.
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 
 
 
 
 
 
CONFORMIS CARES LLC
 
 
 
 
 
 
 
 
By   
 
 
Name:   
 
 
Title:   
 
 
 








LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL
Date
Principal
Amount
Interest Rate
Scheduled
Payment Amount
Notation By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








EXHIBIT C

Compliance Certificate
TO:
OXFORD FINANCE LLC, as Collateral Agent and Lender
FROM:
CONFORMIS, INC., for itself, and on behalf of all Borrowers

The undersigned authorized officer (“Officer”) of CONFORMIS, INC. (“Borrower”),
hereby certifies, on behalf of all Borrowers, that in accordance with the terms
and conditions of the Loan and Security Agreement by and among Borrower,
Collateral Agent, and the Lenders from time to time party thereto (the “Loan
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Loan Agreement),
(a)    Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;
(b)    There are no Events of Default, except as noted below;
(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.
(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and material local taxes,
assessments, deposits and contributions owed by Borrower, or Subsidiary, except
as otherwise permitted pursuant to the terms of Section 5.9 of the Loan
Agreement;
(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.
Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year‑end audit adjustments as to the interim financial statements.
Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.
 
Reporting Covenant
Requirement
Actual
Complies
1)
Financial statements
Quarterly within 45 days
 
Yes
No
N/A
2)
Annual (CPA Audited) statements
Within 120 days after FYE
 
Yes
No
N/A
3)
Annual Financial Projections/Budget (prepared on a monthly basis)
Annually (no later than 3/31 of each calendar year (with any material changes
within 10 days of Board approval)), and when revised
 
Yes
No
N/A
4)
Monthly Revenue report
Monthly within 30 days
 
Yes
Non
N/A
5)
8‑K, 10‑K and 10‑Q Filings
If applicable, within 5 days of filing
 
Yes
No
N/A
6)
Compliance Certificate
Quarterly within 45 days
 
Yes
No
N/A
7)
IP Report of any new copyrights, trademarks and patents
To accompany Compliance Certificate
 
Yes
No
N/A
8)
Total amount of Borrower’s cash and cash equivalents at the last day of the
measurement period
 
$________
Yes
No
N/A
9)
Total amount of Borrower’s Subsidiaries’ cash and cash equivalents at the last
day of the measurement period
 
$________
Yes
No
N/A



Deposit and Securities Accounts
(Please list all accounts; attach separate sheet if additional space needed)


 
Institution Name
Account Number
New Account?
Account Control Agreement in place?
1)
 
 
Yes
No
Yes
No
2)
 
 
Yes
No
Yes
No
3)
 
 
Yes
No
Yes
No
4)
 
 
Yes
No
Yes
No



Financial Covenants


 
Covenant
Requirement
Actual
Compliance
1)
Minimum Product Revenue
(trailing six months)
See Section 6.8(a)


   $   
Yes
No
2)
Minimum cash
$10,000,000.00 in Deposit Accounts subject to Control Agreements
   $   
Yes
No
 
 
 
 
 
 





Other Matters


1)
Have there been any changes in a Key Person since the last Compliance
Certificate?
Yes
No
 
 
 
 
2)
Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Loan Agreement?
Yes
No
 
 
 
 
3)
Have there been any new pending or, to the knowledge of the Responsible
Officer’s, threatened in writing, or has Borrower received notice of any new
governmental investigations pending or threatened, by or against Borrower or any
of its Subsidiaries, involving more than Five Hundred Thousand Dollars
($500,000.00)?
Yes
No
 
 
 
 
4)
Have there been any amendments or other changes to the Operating Documents of
Borrower or any of its Subsidiaries? If yes, provide copies of any such
amendments or changes with this Compliance Certificate if requested by
Collateral Agent or any Lender.
Yes
No





Exceptions


Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)






CONFORMIS, INC., on behalf of itself and all Borrowers


By:                  
Name:                  
Title:                  


Date:


LENDER USE ONLY
 
 
Received by:             
Date:        
 
 
Verified by:              
Date:        
 
 
Compliance Status: Yes No






CORPORATE BORROWING CERTIFICATE
BORROWER:
CONFORMIS, INC.
DATE: July 31, 2018
Lender:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws. Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.
4.    The resolutions attached hereto as Exhibit C were duly and validly adopted
by Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate action).
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, have been
filed in minutes of the proceedings of the Board of Directors, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.




[Balance of Page Intentionally Left Blank]



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
Mark Augusti
Chief Executive Officer and President
____________________________
□




Paul Weiner
Chief Financial Officer
____________________________
 


Patricia A. Davis


Chief Legal Officer, General Counsel and Corporate Secretary
____________________________
□
 
 
 
□







[Balance of Page Intentionally Left Blank]



5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By:   
 
 
Name: Patricia A. Davis
 
 
Title: Chief Legal Officer, General Counsel and Corporate Secretary



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the Chief Financial Officer of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.


 
 
By:   
 
 
Name: Paul Weiner
 
 
Title: Chief Financial Officer




EXHIBIT A

Certificate of Incorporation (including amendments)
[see attached]

EXHIBIT B

Bylaws
[see attached]


EXHIBIT C

Resolutions
[see attached]





CORPORATE BORROWING CERTIFICATE
BORROWER:
IMATX, INC.
DATE: July 31, 2018
Lender:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of California.
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Incorporation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s Bylaws. Neither such Certificate of Incorporation nor such
Bylaws have been amended, annulled, rescinded, revoked or supplemented, and such
Certificate of Incorporation and such Bylaws remain in full force and effect as
of the date hereof.
4.    The resolutions attached hereto as Exhibit C were duly and validly adopted
by Borrower’s Board of Directors at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized corporate action).
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, have been
filed in minutes of the proceedings of the Board of Directors, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.




[Balance of Page Intentionally Left Blank]



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
Mark Augusti
Chief Executive Officer and President
____________________________
□




Paul Weiner
Chief Financial Officer
____________________________
 
 
 
 
□
 
 
 
 







[Balance of Page Intentionally Left Blank]



5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By:   
 
 
Name: Mark Augusti
 
 
Title: President and Chief Executive Officer



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the Chief Financial Officer of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.


 
 
By:   
 
 
Name: Paul Weiner
 
 
Title: Chief Financial Officer




EXHIBIT A

Certificate of Incorporation (including amendments)
[see attached]



EXHIBIT B

Bylaws
[see attached]
EXHIBIT C

Resolutions
[see attached]
CORPORATE BORROWING CERTIFICATE
BORROWER:
CONFORMIS CARES LLC
DATE: July 31, 2018
Lender:
OXFORD FINANCE LLC, as Collateral Agent and Lender
 



I hereby certify as follows, as of the date set forth above:
1.    I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.
2.    Borrower’s exact legal name is set forth above. Borrower is a limited
liability company existing under the laws of the State of Delaware.
3.    Attached hereto as Exhibit A and Exhibit B, respectively, are true,
correct and complete copies of (i) Borrower’s Certificate of Formation
(including amendments), as filed with the Secretary of State of the state in
which Borrower is incorporated as set forth in paragraph 2 above; and
(ii) Borrower’s operating agreement. Neither such Certificate of Formation nor
such operating agreement have been amended, annulled, rescinded, revoked or
supplemented, and such Certificate of Formation and such operating agreement
remain in full force and effect as of the date hereof.
4.    The resolutions attached hereto as Exhibit C were duly and validly adopted
by Borrower’s Board of Managers at a duly held meeting of such directors (or
pursuant to a unanimous written consent or other authorized company action).
Such resolutions are in full force and effect as of the date hereof and have not
been in any way modified, repealed, rescinded, amended or revoked, have been
filed in minutes of the proceedings of the Board of Managers, and the Lenders
may rely on them until each Lender receives written notice of revocation from
Borrower.


[Balance of Page Intentionally Left Blank]



RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
Name
Title
Signature
Authorized to Add or Remove Signatories
Mark Augusti
Chief Executive Officer and President
____________________________
□
Paul Weiner
Chief Financial Officer
____________________________
□
Patricia A. Davis
Secretary
____________________________
□
 
 
 
 
 
 
 
 

[Balance of Page Intentionally Left Blank]



5.    The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.
 
 
By:   
 
 
Name: Patricia A. Davis
 
 
Title: Secretary



*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.
I, the Chief Financial Officer of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.


 
 
By:   
 
 
Name: Paul Weiner
 
 
Title: Chief Financial Officer




EXHIBIT A

Certificate of Formation (including amendments)
[see attached]

EXHIBIT B

Operating Agreement
[see attached]


EXHIBIT C

Resolutions
[see attached]


8
WEST\282289932.8